Citation Nr: 0628319	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-33 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals, right knee 
injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2002 
rating decision of the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the issue on 
appeal.  


FINDING OF FACT

There is no competent medical evidence of record that links 
the veteran's claimed right knee residuals with an event in 
active service.  


CONCLUSION OF LAW

Residuals, right knee injury are not due to or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

      I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent a letter to the veteran in October 2002 which 
asked him to submit certain information, and informed him of 
the responsibilities of the claimant and VA concerning 
obtaining evidence to substantiate his claim.  In accordance 
with the duty to assist, the letter informed the appellant 
what evidence and information VA would be obtaining, and 
essentially asked the appellant to send to VA any information 
he had to process the claim.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  VA informed the veteran of what he 
needed to show for a service connection claim.  In view of 
this, the Board finds that the Department's duty to notify 
has been fully satisfied with respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  This was accomplished in this 
case, and proper VA process was performed as to the claim.  
The Board concludes that to proceed to a decision on the 
merits would not be prejudicial to the appellant in this 
instance.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, and in 
April 2006, was provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He requested a hearing, and 
later withdrew his hearing request.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Service Connection 

The veteran and his representative assert, in essence, that 
service connection is warranted for residuals, right knee 
injury as a result of his active duty service.  The veteran 
claims that he injured his right knee during an automobile 
accident in service.  He was placed in a cast, received 
physical therapy, and indicates that he still has right knee 
problems as a result of that injury to this date.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   

After reviewing the evidence of record in this case, the 
veteran's claim for service connection for a right knee 
disorder must fail.  

Service medical records show that the veteran made right knee 
complaints in August 1970, in connection with an automobile 
accident in service.  X-rays performed were negative.  The 
impression was sprain, hemothorosis.  The veteran was told to 
return to the clinic two weeks later.  

Two weeks later, his cast was removed, and his right knee was 
noted to be slightly tender around the medial collateral 
ligament with some effusion and stiffness.  He was again told 
to return to the clinic in two weeks.  

Two weeks later he was seen in the clinic for evaluation of 
his right knee.  Effusion was noted but his gait was 
determined to be normal.  

In September 1971, the veteran underwent a separation 
examination.  His lower extremities were clinically evaluated 
as normal.  In November 1971, it was noted that his 
separation medical examination had occurred more than three 
days prior to separation and that there had been no change in 
his medical condition.  

After service, the veteran underwent a VA Agent Orange 
protocol examination in March 2002.  Slight weakness with 
flexion over the right knee was noted.  No diagnosis other 
than knee pain was given.  

In August 2003, the veteran underwent a VA orthopedic 
examination.  The veteran stated that he has had complaints 
of pain in the right knee since the accident in service and 
with cold weather and when standing as much as five or six 
hours.  He related occasional swelling and occasional locking 
of the right knee.  He stated that he took no pain 
medication.  He worked aggressively as a rancher and farmer.  
Physical examination of the right knee revealed no fluid, no 
tenderness, no crepitus and no laxity.  As he walked, there 
was lateral deviation of the right foot to 30 degrees, which 
he stated he had done since the injury in service.  The 
diagnostic impression was chronic knee sprain, right, minimal 
symptoms, and no significant disability.  The examiner noted 
that the clinical record did not reflect any residual 
difficulty with the right knee at the time of service 
discharge.  It was the examiner's opinion that the current 
symptoms did not show significant disability and he felt that 
the symptoms were not expressions of the injury the veteran 
sustained in 1970.  

After a thorough review of the record, it is clear that the 
veteran's right knee disorder is not the result of service.  
Although the veteran related history of an injury in service 
to his right knee, and was treated for right knee complaints 
at that time, at the time of separation from service, his 
right knee was clinically evaluated as normal.  There is no 
other medical evidence of right knee complaints until 
March 2002, when the veteran underwent a VA Agent Orange 
protocol examination.  No diagnosis of the right knee was 
made at that time.  Finally, his August 2003 VA examination 
report gave an impression of chronic right knee sprain, but 
the examiner gave an opinion that the right knee sprain 
symptoms were not an expression of the injury sustained in 
1970.  As a result of those findings, it appears that the 
veteran's inservice injury was treated at that time, but 
resolved without residual disability.  Any current right knee 
complaints have not been associated medically to the injury 
sustained in service.  Only the veteran's statements 
associate his right knee disorder with service.  It is well 
established that laypersons cannot provide competent evidence 
when an expert opinion is required, as is the case with 
establishing the etiology or diagnosis of a medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Therefore, service connection is not warranted for residuals, 
right knee injury due to service.  




ORDER

Service connection for residuals, right knee injury is 
denied.  








____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


